ALLOWANCE

Response to Amendment
Applicant's amendment filed on 07/22/2021 has been entered.  Claims 12 and 14 have been amended.  Claims 1-11 have been cancelled.  Claims 16-24 have been added.  Claims 12-24 are still pending in this application, with claims 12 and 14 being independent.

Reasons for Allowance
Claims 12-24 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest an exterior aircraft light with a power input, an internal power supply coupled to the power input, a controller, a replacement light head comprising, a mounting structure, a power terminal, at least one light source, a data interface coupled to the controller, a memory coupled to the data interface and configured to receive and store usage data of the internal power supply of the aircraft light, wherein the data of the internal power supply of the exterior aircraft light comprising operating time and temperature of the internal power supply as specifically called for the claimed combinations.
The closest prior art, Klein teaches several elements and their specifics as rejected in the office action on 04/23/2021.
However Klein fail to disclose a memory coupled to the data interface and configured to receive and store usage data of the internal power supply of the aircraft light comprises operating time and temperature if the internal power supply as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Klein reference in the manner required by the claims.  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T.E/            Examiner, Art Unit 2875  

/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875